        Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 1 of 23



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

MARIAN RYAN, et al.,                  )
                                      )
       Plaintiffs,                    )
                                      )
       v.                             )       CASE NO. 1:19-CV-11003-IT
                                      )
U.S. IMMIGRATION AND CUSTOMS          )
ENFORCEMENT, et al.,                  )
                                      )
       Defendants.                    )
_____________________________________ )

      DEFENDANTS’ OPPOSITION TO THE MOTION FOR PRELIMINARY
                           INJUNCTION
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 2 of 23




                                          INTRODUCTION
        “[T]he formulation of policies pertaining to the entry of aliens and their right to remain here
is entrusted exclusively to Congress.” Herrera-Inirio v. I.N.S., 208 F.3d 299, 307 (1st Cir. 2000).
Exercising that “plenary” and “pervasive” authority, id., Congress has codified the Executive Branch’s
constitutional and inherent authority to investigate, arrest, and detain aliens who are suspected of
being, or found to be, unlawfully present in the United States. See 8 U.S.C. §§ 1182, 1225, 1226, 1231,
1357. The Executive may, among other things, arrest aliens with or without a warrant pending a
decision on whether they are to be removed from the United States. Id., §§ 1226(a), 1357(a)(2). Upon
arrest, an immigration court normally decides whether detention is appropriate. Immigration and
Customs Enforcement (“ICE”) has long exercised its arrest authority in and around courthouses given
its strong interest in removing aliens engaging in criminal activity. ICE recently promulgated, ICE
Directive 11072.1: Civil Immigration Enforcement Inside Courthouses (Ex. A), articulating revised
policy guidance for the exercise of ICE’s discretionary arrest authority in federal and state courthouses.
Per the Directive, ICE targets aliens convicted of crimes, gang members, national security of public
safety risks, and aliens subject to final orders of removal or who have illegally reentered the country.
        Notwithstanding the Executive’s “broad” and “undoubted power” to implement its statutory
arrest authority, Arizona v. United States, 567 U.S. 387, 394 (2012), Plaintiffs, two Massachusetts District
Attorneys (DAs), a public defender agency, and an organization, assert that ICE Directive 11072.1
exceeds ICE’s authority under 8 U.S.C. §§ 1226 and 1357, and therefore violates the Administrative
Procedure Act (APA). Specifically, Plaintiffs contend that a purported “common-law privilege against
civil courthouse arrests,” Compl. ¶ 2, precludes the Executive from exercising its arrest authority under
sections 1226 and 1357, and that the ICE Directive thus is arbitrary and capricious because it is “in
excess of statutory jurisdiction, authority, or limitations.” 5 U.S.C. § 706(2)(C). Based on that single
claim—and even though this case is not a class action—Plaintiffs seek a nationwide preliminary
injunction prohibiting ICE from implementing the Directive. Compl., Prayer For Relief (C).
        The motion should be denied. To start, Plaintiffs, none of whom are aliens subject to ICE
arrest or detention, lack Article III standing or a cognizable cause of action. Moreover, the Directive
is unreviewable under the APA because it is committed to agency discretion by law, and because it is

                                                     1
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 3 of 23




not final agency action under the APA. 5 U.S.C. §§ 701(a)(2), 704. Further, Plaintiffs’ reliance on an
“absolute common-law privilege against civil arrest of those attending court on official business,” Mot.
1, fails for two reasons: (1) federal common law has never provided immunity from immigration
enforcement; and (2) even if the common law once conferred such immunity, Congress abrogated it
by enacting a comprehensive immigration arrest and detention scheme. And Plaintiffs cannot assert
any harm that outweighs the harm that the government suffers when it is unable to enforce the
immigration laws. Accordingly, the Court should deny Plaintiffs’ motion.
                                           BACKGROUND
        Federal law. The federal government “has broad, undoubted power over the subject of
immigration and the status of aliens.” Arizona v. United States, 567 U.S. 387, 394 (2012); see U.S. Const.
art. I, § 8, cl. 4 (granting Congress the power to “establish an uniform Rule of Naturalization”).
Pursuant to that power, Congress has provided that “[o]n a warrant issued by the Attorney General,
an alien may be arrested and detained pending a decision on whether the alien is to be removed from
the United States.”1 8 U.S.C. § 1226(a). Congress also has provided that “without [a] warrant,” a federal
officer may “arrest any alien in the United States, if he has reason to believe that the alien so arrested
is in the United States in violation of any [] law or regulation and is likely to escape before a warrant
can be obtained for his arrest.” Id. § 1357(a)(2). These statutes confer arrest authority that is generally
plenary and unqualified.
        The arrest is a critical component for initiating removal proceedings before an immigration
judge. Those proceedings are initiated through the issuance of a Notice to Appear (NTA), which ICE
files with the immigration court. 8 C.F.R. §§ 1239.1(a), 1003.14, 1003.18. First ICE, through an initial
custody assessment, id. § 236.1(c)(8, and then an immigration court, through a bond determination “at
the earliest possible date,” will consider if detention is necessary during immigration proceedings. See
Immigration Court Practice Manual, Chapter 9.3(d). If the alien is subject to mandatory detention
based on prior serious criminal activity, the immigration judge will address whether the alien qualifies
for such detention. Matter of Joseph, 22 I&N Dec. 799 (BIA 1999). An alien may appeal any decision of


1
 Congress has transferred immigration enforcement functions from the Attorney General to the
Secretary of Homeland Security. 6 U.S.C. § 251; Clark v. Martinez, 543 U.S. 371, 374 n.1 (2005).
                                                    2
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 4 of 23




the immigration court, including a bond decision, to the Board of Immigration Appeals (“BIA”). 8
C.F.R. § 1003.38. An alien also may move to terminate removal proceedings on constitutional,
statutory, or regulatory grounds, and may petition for review of any BIA decision in the U.S. Courts
of Appeals. 8 U.S.C. § 1252(a)(5).
        Prior Guidance and Directive 11072.1. ICE has long exercised its arrest authority at and around
courthouses given its strong interest in removing aliens who engage in criminal activity, often pursuant
to a detainer issued to another law enforcement agency with custody of an alien to obtain a direct
transfer of an alien once state or federal criminal proceedings and detention has concluded. Since at
least 2014, ICE policy has permitted courthouse arrests in limited circumstances. Enforcement
Actions at or Near Courthouses (Mar. 19, 2014) (Ex. B). In a 2014 policy, ICE explained that arrests
in and around courthouses was important to ensure that aliens convicted of crimes, gang members
(16 years or older), and national security or public safety risks can be safely apprehended for removal.
Id. The 2014 policy restricted enforcement actions against “collaterally” present aliens, “such as family
members and friends” of the “target alien” and directed that enforcement actions should, “whenever
practicable,” “take place outside public areas of the courthouse,” “be conducted in collaboration with
court security and staff,” and “utilize the court building’s non-public entrances and exits.” Id.
        Until recently, the state courts of Massachusetts generally cooperated with federal immigration
enforcement efforts, including ICE’s courthouse enforcement policy. However, in 2017 the Supreme
Judicial Court of Massachusetts held that State judicial and law-enforcement officers lack authority to
transfer detainees to the federal government in civil immigration matters. Lunn v. Commonwealth, 477
Mass. 517, 531 (2017); see also Mass. Executive Office of the Trial Court, Policy and Procedures
Regarding Courthouse Interactions with the Department of Homeland Security (Nov. 8, 2017) (“Trial
Court employees shall not hold any individual who would otherwise be entitled to release based solely
on a civil immigration detainer or civil immigration warrant.”). Accordingly, in Massachusetts, many
dangerous aliens involved in criminal activity who were previously transferred to ICE custody in
secure locations like jails or prisons, are now released to the streets often immediately following
proceedings in state courthouses. ICE, FAQ on Sensitive Locations and Courthouse Arrests, ECF 1-
3. Massachusetts law leaves courthouses as one of the few places where “safety risks for the arresting

                                                    3
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 5 of 23




officers, the arrestee, and members of the community are substantially diminished.” Id.
        In 2018, ICE promulgated Directive 11072.1 (the “Directive”), which revised ICE’s policy
“regarding civil immigration enforcement actions” in courthouses. The Directive indicates that
courthouse arrests can be operationally necessary when local jurisdictions decline “to cooperate with
ICE in the transfer of custody of aliens from” secure locations like “their prisons and jails” because,
given that persons who enter courthouses are typically screened for weapons, “immigration
enforcement actions taken inside courthouses can reduce safety risks to the public, targeted alien(s),
and ICE officers and agents.” Id. The Directive substantively differs from the 2014 policy only in two
main respects: (1) it adds two categories of targeted aliens: “aliens who have re-entered the country
illegally after being removed” (a federal felony under 8 U.S.C. § 1326) and “aliens who have been
ordered removed from the United States but have failed to depart,” and (2) it articulates “exceptional
circumstances” in which ICE may arrest non-target aliens, such as “when the individual poses a threat
to public safety or interferes with ICE’s enforcement actions.” ECF 1-4 at 1. As to witnesses and
victims of crimes (including domestic violence), ICE policy and 8 U.S.C. § 1367 set additional
limitations, which have remained unchanged for nearly a decade. Mem. on Prosecutorial Discretion:
Certain Victims, Witnesses, and Plaintiffs (June 17, 2011) (Ex. C). The Directive instructs ICE officers
“generally [to] avoid enforcement actions in courthouses,” and proscribes enforcement in areas “that
are dedicated to non-criminal (e.g. family court, small claims court) proceedings.” Id. at 2.
        Under the Directive, when an enforcement action inside a courthouse is “operationally
necessary,” it may be conducted with the approval of a high-level officer. Id. at 1. The Directive “has
provisions that attempt to make enforcement actions within courthouses orderly, safe, and
nondisruptive.” Matter of Doe, No. SJ-2018-119 (Mass. Sup. Jud. Ct. Sept. 18, 2018), ECF 7-7 at 7 n.5.
It mandates that, “when practicable,” ICE officers “conduct enforcement actions discreetly to
minimize their impact on court proceedings.” ECF 1-4 at 1. In line with prior policy, the Directive
states that enforcement actions in courthouses “should, to the extent practicable, continue to take
place in non-public areas of the courthouse, be conducted in collaboration with court security staff,
and utilize the court building’s non-public entrances and exits.” Id. at 3. It directs ICE officers and
agents to “exercise sound judgment” and “make substantial efforts to avoid unnecessarily alarming

                                                    4
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 6 of 23




the public;” and it requires them to “make every effort to limit their time at courthouses while
conducting civil immigration enforcement actions.” Id. Thus, the Directive strikes a balance between
ICE’s legitimate interests in enforcing immigration law, protecting the safety of its officers, and
minimizing interference with judicial proceedings.
        Procedural Background. On April 29, 2019, Plaintiffs filed their complaint and the instant motion
for preliminary injunction. ECF No. 6. Plaintiffs are: the Middlesex County and Suffolk County DAs
(the “DAs”); the Committee for Public Counsel Services (“CPCS”), Massachusetts’ public defender
agency; and the Chelsea Collaborative (the “Collaborative”), “an organization dedicated to the needs
of the community of Chelsea.” Compl. ¶¶ 11, 12, 14, 16. The complaint asserts four claims, but
Plaintiffs seek preliminary injunctive relief only on Count One. See Mot. 9 (“[T]his Court need only

reach the first [claim]”). In Count One, Plaintiffs claim that the 2018 ICE Directive violates the APA
because it is “not in accordance with” ICE’s statutory authority under the INA. According to
Plaintiffs, ICE’s statutory arrest authority “inherently contains within it the common-law limitation
that parties, witnesses, and others attending court on official business are privileged from civil arrest.”
Compl. ¶ 101. For preliminary relief on Count One, Plaintiffs ask the Court to enjoin ICE “from
implementing [the] Directive, and from arresting individuals attending court on official business,
during the pendency of this suit.” Mot. 20.
                                              ARGUMENT
A.      Plaintiffs Lack Article III Standing and Are Not Within the INA’s Zone of Interests.
        Federal courts sit to decide cases and controversies, not to resolve disagreements about policy
or politics. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006). Article III standing “is an essential
and unchanging part of the case-or-controversy requirement.” Lujan v. Defs. of Wildlife, 504 U.S. 555,
576 (1992). To establish standing, a plaintiff must show that (1) it suffered an injury in fact to a legally
protected interest; (2) the injury is fairly traceable to the challenged conduct; and (3) the injury is likely
to be redressed by a favorable judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).
        In Count One (the sole count on which Plaintiffs move for preliminary relief), Plaintiffs claim
that the ICE Directive is not “in accordance with” the INA. Compl. ¶¶ 97-106. At the outset, all


                                                      5
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 7 of 23




Plaintiffs lack a legally protected interest sufficient to establish an Article III injury because the alleged
privilege against arrest applies, if at all, only to individuals conducting court business in specific
litigation. The privilege, like any privilege, does not exist as an abstract legal right that any citizen or
organization can invoke on behalf of non-litigants. See 9A Charles Alan Wright & Arthur R. Miller,
Federal Practice & Procedure § 2463.1 (3d ed. 2019) (party must invoke “a personal right or privilege”).
The challenged policy applies only to certain aliens—generally those involved in criminal activity—
who are subject to immigration detention to allow removal proceedings or removal efforts to be
commenced. Thus, only a “person arrested by ICE in a Massachusetts courthouse” would have
standing to invoke it. See Matter of C. Doe, No. SJ-2018-119 at 5 (Mass. Sept. 18, 2018), ECF No. 7-7,
at 9–10; cf. N. Light Tech., Inc. v. N. Lights Club, 236 F.3d 57, 63 (1st Cir. 2001) (rejecting, “[i]n lieu of a
specific request for immunity” from process by a specific individual, a request “to fashion a broad,
per se” rule of immunity unmoored for a specific person’s situation). And even if Plaintiffs could
assert the privilege, they would lack standing and not be within the statutory zone of interests.
        1. ICE Has Not Prosecuted Plaintiffs or Threatened to Do So.
        A party “lacks standing to contest the policies of the prosecuting authority when he himself is
neither prosecuted nor threatened with prosecution.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973).
That is because a third party “lacks a judicially cognizable interest in the prosecution or
nonprosecution of another,” id., including “enforcement of the immigration laws” against someone
else. Sure-Tan, Inc. v. N.L.R.B., 467 U.S. 883, 897 (1984). Plaintiffs challenge a policy that articulates
circumstances in which ICE may conduct enforcement actions against individual aliens. Plaintiffs, who
are not individuals, do not face a threat that the Directive will be applied against them. Because they
seek to “contest the policies of the prosecuting authority” as applied to others, their alleged incidental
harms—increased costs and diverted resources—do not establish standing.2 Linda, 410 U.S. at 619.
        2. The DAs and Public Defenders Lack a Cognizable Injury in Fact.
        The DAs and CPCS lack a judicially cognizable injury. They appear to assert standing on the
2
  Plaintiffs lack cognizable injury of their own, and so cannot establish standing to sue on behalf of
third-parties. See Eulitt ex rel. Eulitt v. Maine, Dep't of Educ., 386 F.3d 344, 351 (1st Cir. 2004); Parinejad
v. ICE, 501 F. Supp. 2d 280, 283 n.3 (D. Mass. 2007). Also, Plaintiffs do not show that they have “a
close relationship to the third party” aliens who may be arrested in courthouses, or “that some
hindrance exists that prevents the third party from protecting its own interest.” Id.
                                                       6
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 8 of 23




basis that the ICE Directive increases their costs, diverts their resources, and makes their prosecutions
more “time consuming and difficult.” Compl. ¶¶ 80, 82. These alleged difficulties do not constitute a
cognizable injury. In our system of dual sovereignty, state actors regularly incur costs that result
incidentally from federal action. See New York v. United States, 505 U.S. 144, 162-66 (1992). Such costs
are not cognizable injuries under Article III. See Massachusetts v. Mellon, 262 U.S. 447, 488 (1923).
Indeed, a state actor “possesses no legitimate interest in protecting its citizens from the government
of the United States.” Virginia ex rel. Cuccinelli v. Sebelius, 656 F.3d 253, 269 (4th Cir. 2011). On this
point, the DAs and CPCS allege that state defendants and “key witnesses” fear arrest by ICE; that
these fears make defendants and witnesses less likely to attend court proceedings; and that when
defendants and witnesses do not attend court, the DAs’ and CPCS’ duties become more difficult.
Compl. ¶¶ 80, 82. For one, as will be explained below, the 2018 policy does not substantially impact
ICE’s policy relating to witnesses, which was promulgated in 2011. More importantly, these alleged
difficulties do not suffice to establish standing because, if they did, a state prosecutor would have
standing to challenge any federal criminal statute under which a state defendant or key witness feared
arrest. A fugitive from federal criminal law-enforcement officials surely feels as “[un]comfortable
attending court” as a fugitive from civil immigration arrest. Compl. ¶ 80. Defendants are not aware of
any case in which a court found that a state prosecutor had standing to challenge a federal law on the
basis that the law made her prosecutorial duties more difficult. A state prosecutor does not suffer an
injury in fact merely because a federal law-enforcement action (or the threat of it) increases the time
or costs associated with state prosecutions. Thus, the DAs and public defenders lack standing. 3
        3. All Plaintiffs Lack Any Injury that Is Traceable to the Directive.
        Even if Plaintiffs alleged judicially cognizable injuries, those injuries would not be fairly
traceable to the ICE Directive because they “result[] from the independent action of some third party
not before the court.” Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41-42 (1976). Like the DAs,
CPCS alleges that the Directive causes defendants and witnesses to fear courthouse arrests, which
3
 The DAs may not invoke parens patriae standing. Although a state may sue on behalf of its citizens, a
county or other political subdivision may not do so. Aderholt v. Bureau of Land Mgmt., No. 7:15-CV-
162, 2016 WL 3541857, at *7 (N.D. Tex. June 29, 2016) (collecting authorities). “The power of a
political subdivision of a state is ‘derivative and not sovereign,’ and it may only sue to vindicate its
own interests.” Prince George's Cty., Md. v. Levi, 79 F.R.D. 1, 4 (D. Md. 1977).
                                                    7
            Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 9 of 23




 makes CPCS’s “representations . . . more difficult” and “force[s]” CPCS to expend additional
 resources.” Compl. ¶ 82. The Collaborative similarly alleges that the Directive causes its members to
 fear courthouse arrests, which “forc[es] it to spend and divert resources.” Id. ¶ 74. But these alleged
 injuries are caused by third-party aliens’ decisions not to attend Massachusetts courts in an effort to
 evade arrest and removal proceedings. That evasive conduct breaks the chain of causation between
 the ICE Directive and Plaintiffs’ putative injuries, “[b]ecause the opposing party must be the source
 of the harm,” so “causation is absent if the injury stems from the independent action of a third party”
 Katz v. Pershing, LLC, 672 F.3d 64, 71–72 (1st Cir. 2012); see Simon, 426 U.S. at 42–43 (no standing
 where plaintiffs alleged that government policy harmed them, but alleged harm depended on
 speculation as to third-party conduct). Indeed, with or without the Directive, aliens may avoid
 courthouses in an effort to avoid arrest by ICE, so Plaintiffs cannot show that “invalidating [the
 Directive] will be reasonably likely to cause” third party aliens seeking to avoid arrest or removal to
 come to court. See Renal Physicians Ass’n v. U.S. HHS., 489 F.3d 1267, 1276 (D.C. Cir. 2007). Moreover,
 aliens lack a cognizable interest in evading law enforcement, so a fortiori, Plaintiffs lack an injury that
 is traceable to the Directive. See Initiative & Referendum Inst. v. Walker, 450 F.3d 1082, 1093 (10th Cir.
 2006) (“[A] person complaining that government action will make his criminal activity more difficult
 lacks standing because his interest is not ‘legally protected.’”); Jadeja v. Redflex Traffic Sys, 764 F. Supp.
 2d 1192, 1196 (N.D. Cal. 2011) (no standing where party “alleg[ed] [city] fined him for running a red
 light, because he does not have a legally protected interest to break the law by running red lights”).4
         4. Plaintiffs Are Not Within the Zone of Interests of Sections 1226 or 1357
         Plaintiffs also lack a cognizable cause of action under zone-of-interests principles. To be
“aggrieved” under the APA for purposes of the zone-of-interests analysis, “the interest sought to be
protected by the complainant [must] be arguably within the zone of interests to be protected or
regulated by the statute . . . in question.” Clarke v. Sec. Indus. Ass’n, 479 U.S. 388, 396 (1987). The relevant
statutes here are 8 U.S.C. §§ 1226 and 1357, which govern ICE’s arrest authority and aliens’ rights with
 4
   The Collaborative also lacks “associational standing” because “the claim asserted [and] the relief
 requested require[] the participation of individual members in the lawsuit” given that their claims turn
 entirely on the application of the Directive to individual aliens who are not before the Court. See Am.
 Postal Workers Union v. Frank, 968 F.2d 1373, 1375 (1st Cir. 1992).

                                                       8
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 10 of 23




respect to ICE arrests. Those statutes do not govern Plaintiffs’ conduct or actions in any way, and do
not create any entitlement or interest that Plaintiffs may invoke. When Justice O’Connor confronted a
similar challenge brought by “organizations that provide legal help to immigrants,” she concluded that
the relevant INA provisions were “clearly meant to protect the interests of undocumented aliens, not
the interests of [such] organizations,” and that the fact that a “regulation may affect the way an
organization allocates its resources . . . does not give standing to an entity which is not within the zone
of interests the statute meant to protect.” INS v. Legalization Assistance Project, 510 U.S. 1301, 1302, 1305
(1993) (O’Connor, J., in chambers); see Fed’n for Am. Immigration Reform, Inc. v. Reno, 93 F.3d 897, 900–
04 (D.C. Cir. 1996). Importantly, the INA provides a process, led by immigration courts, for addressing
detention issues, and also provides individual aliens with a means to challenge their arrest and the
initiation of removal proceedings, see 8 U.S.C. § 1252, including a means to obtain review in the courts
of appeals. But the INA provides Plaintiffs with no right of action. Accordingly, Plaintiffs do not fall
within the zone of interests of the relevant statutes.
 B.      Plaintiffs Lack a Valid Cause of Action under the APA to Challenge ICE’s Arrest Policies.
         Plaintiffs also lack a cause of action under the APA, so this Court lacks any basis to enter an
 injunction on that claim.
         First, the ICE Directive is policy guidance implementing prosecutorial decisions concerning
 when to institute enforcement actions, is therefore regarded as ‘committed to agency discretion’”
 under the APA, Lincoln v. Vigil, 508 U.S. 182, 192 (1993), and is thus not subject to judicial review. See
 5 U.S.C. § 701(a)(2) (waiving sovereign immunity only if agency action is not “committed to agency
 discretion by law”). The “initiation or prosecution of various stages in the deportation process,”
 including the choice of when to “commence” a proceeding, is a “regular” and longstanding example
 of an action that is committed to agency discretion. Reno v. Am.-Arab Anti-Discrimination Comm., 525
 U.S. 471, 483 (1999). Just as “the decision whether or not to prosecute” presumptively “rests entirely
 in [the prosecutor’s] discretion,” United States v. Armstrong, 517 U.S. 456, 464 (1996), an agency’s
 decision to bring a specific type of civil enforcement action or to invoke a specific enforcement
 provision—like 8 U.S.C. § 1226 or § 1357—is generally immune from judicial scrutiny. See Wayte v.
 United States, 470 U.S. 598, 607-08 (1985) (“[T]he decision to prosecute is particularly ill-suited to

                                                       9
          Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 11 of 23




judicial review”). Under these principles, the Directive is unreviewable because it provides guidance
to immigration officers about how and when to exercise their discretion to arrest aliens who are
properly subject to ICE’s detention authority. And even where prosecutorial-discretion decisions are
formalized through guidance documents, they are not subject to review if the ultimate decision is
discretionary. See, e.g., Morales de Soto v. Lynch, 824 F.3d 822, 828 (9th Cir. 2016). ICE’s decisions
concerning what categories of aliens to arrest and in what circumstances inherently involve the exercise
of prosecutorial discretion, so Plaintiffs cannot obtain review of the Directive under the APA.
        Second, “[t]he APA only provides for judicial review of ‘final agency action’ and … statements
of policy generally do not qualify because they are not finally determinative of the issues or rights to
which [they are] addressed.” Am. Tort Reform Ass’n v. OSHA, 738 F.3d 387, 395 (D.C. Cir. 2013); see 5
U.S.C. § 704. The Directive “provides only internal ICE policy guidance,” “is not intended to, does
not, and may not be relied upon to create any right or benefit, substantive or procedural,” and places
“no limitations … on the otherwise lawful enforcement or litigative prerogatives of ICE.” Ex. A, ¶ 9.
Because the Directive merely explains what ICE may do, and does not create substantive rules or rights,
see Perez v. Mort. Bankers Ass’n, 135 S. Ct. 1199, 1204 (2015), or “bind” ICE officers, Broadgate Inc. v.
USCIS, 730 F. Supp. 2d 240, 246 (D.D.C. 2010), it is unreviewable.5
C.      Plaintiffs’ APA Claim Is Not Likely to Succeed on the Merits.
        Plaintiffs’ APA claim also fails on the merits. The INA unambiguously authorizes ICE to
arrest any person who is in the United States in violation of immigration law and does not restrict the
location of those arrests. There is no federal-common-law immunity from immigration enforcement
for persons who are subject to ICE arrest. Plaintiffs’ central contention — that “[f]or more than two
centuries, courts, including the Supreme Court and this Court, have strictly enforced a well settled and
absolute common-law privilege against civil arrest of those attending court on official business”—is
simply incorrect. Mot. 1; see id. 3-4 (similar). And, even if an expansive common-law privilege existed,



5
  To be sure, if the policy were applied to an actual alien, it may be final agency action as to that alien.
See, e.g., Nat’l Min. Ass’n v. McCarthy, 758 F.3d 243, 253 (D.C. Cir. 2014). But that alien could not
challenge his arrest in federal court, and could only raise such claims in his removal proceedings. See,
e.g., 8 U.S.C. § 1252; Rajah v. Mukasey, 544 F.3d 427, 447 (2d Cir. 2008).
                                                     10
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 12 of 23




Congress has spoken clearly in establishing a uniform system of immigration, which dictates when
and where immigration arrests are lawful, thereby abrogating any such privilege.
    1. There Is No Common-Law Privilege Against Federal Immigration Enforcement in
       Courthouses.
        Plaintiffs propound a novel theory of federal common law. They attempt to analogize
immigration arrests—which concern the federal government’s plenary authority over immigration
law—with civil arrests in private suits when one has entered a jurisdiction to which he is not normally
subject, which, in the modern context, has been superseded by immunity from service of process
based on transient jurisdiction when attending court. See, e.g., Mot. 1, 1-7. They claim that, because the
federal-common-law immunity from civil arrests is “well-settled,” Congress in the INA legislated
against that background principle, id. at 13, and “invoke[d] a general common-law concept without
specifying its precise scope.” Mot. 13. This argument fails because it is based on two faulty premises
about the nature of the privilege.
        First, Plaintiffs assert an overbroad privilege that finds no support in Supreme Court
precedent: a privilege against all civil arrests regardless of jurisdiction or arresting authority. The
Supreme Court’s cases recognize a much narrower privilege: the immunity from service of process in a
civil suit based on transient jurisdiction, when the only reason that a person is in the jurisdiction is to
attend a court proceeding as a witness or party. See Lamb v. Schmitt, 285 U.S. 222, 225 (1932) (service
on an Illinois resident when he was in the Northern District of Mississippi “in attendance on the
court”); Page Co. v. MacDonald, 261 U.S. 446, 446-47 (1923) (service on a Canadian resident who was
in Massachusetts “in attendance before a special master appointed by the superior court”); Stewart v.
Ramsay, 242 U.S. 128, 129 (1916) (service on a Colorado resident when in the Northern District of
Illinois solely as a witness in a case).6 As the Supreme Court made clear in Stewart, “[t]he true rule, well
founded in reason and sustained by the weight of authority, is that suitors, as well as witnesses, coming
from another state or jurisdiction, are exempt from the service of civil process while in attendance upon court,
and during a reasonable time in coming and going.” Stewart, 242 U.S. at 129 (emphasis added). Indeed,
when a person is traveling to another state for court and is arrested by the federal government, a

6
 Plaintiffs also cite dicta from Long v. Ansell, which addressed senators’ constitutional privilege from
arrest. 293 U.S. 76 (1934), but that case merely cites Lamb and is factually irrelevant. Id. at 83.
                                                      11
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 13 of 23




person cannot complain of “a violation of the rule of comity” when the arrest is from “the courts or
the sovereignty which is [the] common superior.” Morse v. United States, 267 U.S. 80, 82 (1925).
        In no case has the Supreme Court applied the rule so broadly as to encompass persons who,
even if they were not attending a court proceeding, would otherwise be subject to arrest or service of
process in the relevant jurisdiction. And in no case has the Supreme Court or any other court suggested
that this limited privilege would be applicable to immigration enforcement—where the United States
clearly has authority to initiate process against the alien within the United States. To the contrary, the
privilege applies only when a jurisdiction would otherwise lack authority over the person but for their
appearance in it to attend a court proceeding. The subjects of the privilege would otherwise lawfully be
able to avoid suit in the foreign jurisdiction by not entering that jurisdiction. The privilege’s purpose
is to “fill[] the gap only where it needs to be filled, that is, in cases where a district court wishes to
shield an individual from service of process to encourage his or her travel to the forum state.”7 N. Light Tech,
236 F.3d at 62 (emphasis added). Here, the alien is already in the jurisdiction that subjects him to
immigration custody, so the rationale behind the common law rule has no applicability.
        The process-immunity privilege is also narrower than the “absolute” privilege Plaintiffs assert.
They cite Page Co. to suggest that the privilege is “inflexible,” but that case did not go so far. Mot. 4.
The privilege is limited if it impinges the “due administration of justice,” Lamb. 285 U.S. at 227, and
so “process immunity should be meted out sparingly.” N. Light Tech., 236 F.3d at 62. And “the public
interest in apprehending” a person for violating immigration laws, like the interest in prosecution,
“outweighs the public interests … in encouraging vindication of private rights and in preventing the
interruption of judicial proceedings.”8 Conley, 80 F. Supp. at 701-02.


7
  Plaintiffs cite state common law, Mot. 6, but state common law has no application in federal court
in a challenge to federal statutes because “federal courts may not use state common law to re-write a
federal statute. Nachwalter v. Christie, 805 F.2d 956, 960 (11th Cir. 1986) (citing Workers Union of America
v. Lincoln Mills of Alabama, 353 U.S. 448, 456–57 (1957)).
8
  Plaintiffs rely on Larned v. Griffin, 12 F. 590 (D. Mass. 1882), which dealt with civil arrest. That case
involved transient jurisdiction of a person present in one state to attend depositions in another. 12 F.
at 590. The court used the phrase “absolute protection” to mean that the immunity covers “civil
process,” rather than merely permitting “common bail.” Id. at 594. In doing so, the court rejected the
“narrower view” that the privilege is “wholly the privilege of the court rather than of the suitor.” Id.
But the Supreme Court adopted the “narrower view” in Lamb. 285 U.S. at 225.
                                                      12
          Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 14 of 23




        Service of process in private suits is entirely distinct from immigration enforcement, and
Plaintiffs cite no case that applies that process immunity against federal immigration enforcement.
The now-defunct privilege from extra-jurisdictional arrest involved arrests to initiate civil suits by
private parties. Those private parties were not enforcing a public law and could not claim superior rights
over the public interest. Meanwhile, “[t]he Government of the United States has broad, undoubted
power over the subject of immigration and the status of aliens.” Arizona v. United States, 567 U.S. 387,
394 (2012). “This authority rests, in part, on the National Government’s constitutional power to
‘establish an uniform Rule of Naturalization.’” Id. (quoting Const. art. I, § 8, cl. 4). “The federal power
to determine immigration policy is well settled[,]” and “[a] principal feature of the removal system is
the broad discretion exercised by immigration officials.” Id. at 396. That discretion—including arrest
authority—is “plenary” and “pervasive,” and “is uniquely a matter of federal, not local, concern.”
Herrera-Inirio, 208 F.3d at 307. Accordingly, a court’s authority over an alien under its jurisdiction “and
detention of a removable alien pursuant to the INA are separate functions that serve separate purposes
and are performed by different authorities.” United States v. Vasquez-Benitez, 919 F.3d 546, 552 (D.C.
Cir. 2019). When ICE detains an alien for the purpose of removal, it thus “does not infringe upon the
judiciary’s role in criminal proceedings.” Id. That reasoning applies to all instances of immigration
detention for purposes of removal and to all types of judicial proceeding. See id; United States v. Veloz-
Alonso, 90 F.3d 266, 270 (6th Cir. 2018).
        Second, any privilege against civil arrest was superseded by the process-immunity privilege long
before the codification of the current immigration scheme. By the time that Congress established the
comprehensive immigration-arrest statutory scheme, any privilege against extra-jurisdictional civil
arrest was a mere historical artifact referenced in cases only to provide historical context for the
modern process-immunity privilege. Plaintiffs cite no Supreme Court case that even applies the alleged
privilege against civil arrest. See Mot. 3-7, 9-10. Indeed, Page Co. and Lamb do not even contain the
word “arrest.” The only reference to “arrest” in the Supreme Court’s decisions on the privilege comes
in Stewart, a case from 1916. 242 U.S. at 130. The Court made that reference in discussing a case from
1809, more than 200 years ago and already ancient when Stewart was decided in 1916. Id. Thirty-six
years after Stewart, when Congress first codified civil immigration arrests, the privilege had been

                                                    13
          Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 15 of 23




completely superseded by the process-immunity privilege against transient jurisdiction. 8 U.S.C.
§ 1231 (enacted June 27, 1952). But a civil immigration arrest is not “service of process.” Id. The arrest
statutes cannot have codified the purported privilege, given that such a privilege had never been
formally recognized by the Supreme Court, evidently had only ever been applied in federal court to
bar a finding of transient jurisdiction, apparently had never been applied to limit federal executive-
branch law enforcement, and had long since been replaced with a privilege against service of process.
        Plaintiffs do not argue—nor can they—that aliens are not subject to federal law-enforcement
jurisdiction anywhere within the United States’ borders. 9 See 8 U.S.C. § 1226(a) (providing for arrests
“[o]n a warrant” without jurisdictional limitation), § 1357 (providing for warrantless arrests without
jurisdictional limitation). Neither can Plaintiffs argue that aliens have a right to evade immigration
enforcement. See E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219, 1239 (no legally protected right to
violate immigration law); 8 U.S.C. § 1226 (dictating when detention is required or optional), § 1231
(mandating detention of aliens with final removal orders). And the principles of comity that undergird
the service-of-process rules do not apply to the federal law enforcement. Cf. Morse, 267 U.S. at 82.
        Because a broad privilege against immigration enforcement in courthouses did not exist when
Congress codified the civil immigration arrest authority, this Court is foreclosed from creating that
rule now. “Federal courts, unlike state courts, are not general common-law courts and do not possess
a general power to develop and apply their own rules of decision.” City of Milwaukee v. Illinois &
Michigan, 451 U.S. 304, 312 (1981). “The enactment of a federal rule in an area of national concern ...
is generally made not by the federal judiciary, purposefully insulated from democratic pressures, but
by the people through their elected representatives in Congress.” Id. Courts must “start with the
assumption that it is for Congress, not the federal courts, to articulate the appropriate standards to be
applied as a matter of federal law.” Id. “Courts do not, of course, have free rein to impose rules ... , as
a matter of policy, when the interpretation of a statute is at hand.” Astoria Fed. Sav. & Loan Ass’n v.
Solimino, 501 U.S. 104, 108 (1991). And, as the First Circuit has noted, “[a]ccompanying the courts’
repeated recognition of the validity of the party/witness immunity exception ... has been a persistent

9
  The Supreme Court has made clear that federal laws are the state’s: “When Congress, in the exertion
of the power confided to it by the Constitution, adopted [an] act, it spoke for all the people and all the
states, and thereby established a policy for all.” Testa v. Katt, 330 U.S. 386, 392 (1947).
                                                    14
           Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 16 of 23




acknowledgement of the exception’s limitations.” N. Light Tech., 236 F.3d at 62. The First Circuit
stressed that Lamb explicitly dictates that the “[process-immunity] privilege should not be enlarged
beyond the reason upon which it is founded.” Id. It emphasized that the privilege’s reason is to “fill[]
the gap only where it needs to be filled, that is, in cases where a district court wishes to shield an
individual from service of process to encourage his or her travel to the forum state, but would be unable to do
so absent the power to grant immunity.” Id.
        Without any evidence of a privilege against immigration enforcement, Plaintiffs ask this Court
to adopt a policy measure under the guise of federal common law. Plaintiffs dictate their own terms
about who should be privileged from arrest and who should not. See Mot. 20 (requesting an injunctions
for all persons “attending court on official business”); id. 3 (not challenging arrests of persons in state
custody). Plaintiffs do not seek individualized determinations in individual cases, but rather a blanket
injunction notwithstanding the judicial proscriptions against it, see infra, Section E. Plaintiffs recognize
that ICE has made its own determination about when to pursue courthouse arrests, limiting them only
as to aliens who are top enforcement priorities, absent exceptional circumstances. Mot. 8-9. Plaintiffs
disagree with that policy determination and seek to enjoin a policy that largely has been in place for
years. See Ex. B. In essence, Plaintiffs ask this Court to engage in lawmaking. This Court lacks the
power to do so. See, e.g., Milwaukee, 451 U.S. at 312. Because there is no federal common law right to
evade federal immigration enforcement, this Court should deny Plaintiffs’ motion.
    2. Congress Established a Comprehensive Immigration Detention Scheme that Supplants any
       Prior Common Law on Civil Immigration Enforcement.
        Even if a federal-common-law privilege against civil arrest existed in the unprecedented, broad
form that Plaintiffs claim, the federal statutory immigration scheme comprehensively speaks to how
Congress intended the federal government to enforce federal immigration law, thus supplanting any
prior federal common law on the issue. In determining whether a statutory scheme displaces federal
common law, courts do not examine a single statute in isolation, but rather consider the entire
statutory scheme. See, e.g., Am. Elec. Power Co. v. Connecticut, 564 U.S. 410, 424 (2011). If federal common
law applies on an issue, the “question” in determining whether Congress meant to displace the
common law is “whether the legislative scheme spoke directly to a question.” Milwaukee, 451 U.S. at


                                                      15
          Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 17 of 23




315-17 (internal quotation marks omitted); see Texas, 507 U.S. at 534 (similar). “This interpretive
presumption is not . . . one that entails a requirement of clear statement, to the effect that Congress
must state precisely the intention to overcome the presumption’s application to a given statutory
scheme.” Astoria, 501 U.S. at 108. That question is different from, and less strict than, that which
applies when determining preemption because “the States are represented in Congress but not in the
federal courts.” Milwaukee, 451 U.S. at 316. No “clear and manifest congressional purpose” to displace
federal common law is required. Am. Elec. Power Co., 564 U.S. at 423.
        The congressional scheme shows that Congress spoke to the issue of immigration arrests, thus
displacing any federal common law. The federal immigration scheme is a “comprehensive and unified
system” maintained by a “single sovereign.” Id. at 401. As the Supreme Court has stressed, “[t]he
federal statutory structure instructs when it is appropriate to arrest an alien during the removal
process.” Id. at 407. “‘The authority to control immigration—to admit or exclude aliens—is vested
solely in the Federal Government.’” Id. at 409-10 (quoting Truax v. Raich, 239 U.S. 33, 42 (1915)); see
infra 13. Any state attempt to alter Congress’ comprehensive removal scheme “creates an obstacle to
the full purposes and objectives of Congress” and is thus “preempted by federal law.”10 Id. at 411.
        Because the federal government has the sole authority over immigration, it has regulatory
authority over all aliens within the United States. Cf. Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S.
341, 347 (2001) (“[T]he relationship between a federal agency and the entity it regulates is inherently
federal in character because the relationship originates from, is governed by, and terminates according
to federal law.”). Congress thus has the power to create a system that permits arrests of aliens
notwithstanding the status of federal or state court proceedings. See Herrera-Inirio, 208 F.3d at 307-08
(“[I]n areas in which plenary federal power exists, ‘the Supremacy Clause permits no other result,’
notwithstanding that Congress may enact laws that ‘curtail or prohibit the States’ prerogatives to make
legislative choices respecting subjects the States may consider important.’”) (quoting Hodel v. Va.
Surface Mining & Reclamation Ass’n, 452 U.S. 264, 290 (1981)); cf. Vasquez-Benitez, 919 F.3d at 548 (ICE
may arrest alien even while criminal proceedings are pending and after a judge orders release on bond).
10
  Congress has occupied the field of federal immigration arrest authority, so Plaintiffs cannot rest on
state common law in the absence of federal common law; nor could state courts prohibit the federal
government from acting. In re Tarble, 80 U.S. 397 (1871); M'Culloch v. Maryland, 17 U.S. 316, 436 (1819).

                                                   16
          Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 18 of 23




        Congress has done just that: ICE may arrest all aliens except aliens who are in state criminal
custody serving a criminal sentence. The INA provides a comprehensive scheme governing DHS arrests
of aliens. Under 8 U.S.C. § 1226(a), “on a warrant issued” by DHS attesting to an alien’s removability,
“an alien may be arrested and detained” during the pendency of removal proceedings, and the
Secretary’s “discretionary judgment regarding the application of this section shall not be subject to
review.” Id. § 1226(e). Under 8 U.S.C. § 1231(a)(2), DHS “shall detain the alien.” Certain aliens,
including ones who are a “risk to the community or unlikely to comply with the order of removal,
may be detained beyond the removal period.” 8 U.S.C. § 1231(a)(6). The relevant statutes set only one
limitation on DHS’s broad detention authority: the INA, mindful of “cooperative federalism”
concerns, limits DHS’s authority to take into custody an alien who is currently serving a criminal
sentence, requiring DHS to await the completion of the alien’s criminal imprisonment. 8 U.S.C. §
1226(c); see 8 U.S.C. § 1231. A fortiori, there is not a non-textual, unwritten limit on arrest authority
for aliens in the vicinity of state courthouses. Instead, Congress has authorized DHS to detain
removable aliens whenever they are released from state imprisonment “without regard to whether the
alien is released on parole, supervised release, or probation, and without regard to whether the alien
may be arrested or imprisoned again for the same offense.” 8 U.S.C. § 1226(c). When DHS arrests an
alien on a warrant, the statute imposes no limitations on that authority. Id. § 1226(a).
        So, too, Congress was explicit when it delineated limitations on DHS’s warrantless arrest
authority. Under 8 U.S.C. § 1357(a)(2), Congress gave immigration officers broad authority “to arrest
any alien in the United States” without a warrant if they “have reason to believe that the alien so
arrested is in the United States in violation” of “any law or regulation made in pursuance of law
regulating the admission, exclusion, expulsion, or removal of aliens” and “is likely to escape before a
warrant can be obtained for his arrest.” Congress provided even broader arrest authority within a
“reasonable distance from any external boundary of the United States” to “board and search for aliens
any vessel within the territorial waters of the United States and any railway car, aircraft, conveyance
or vehicle.” Id. § 1357(a)(3). When Congress wanted to restrict immigration officers’ powers, it did so
explicitly, authorizing “access to private lands” within “twenty-five miles” of the border, but limiting
access to “dwellings” and restricting warrantless entry to “the premises of a farm or other outdoor

                                                   17
          Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 19 of 23




agricultural operation.” Id. § 1357(a)(3), (e). These provisions show Congress knew how to limit DHS’s
arrest authority and made conscious—but limited—choices about when to do so. Because Congress
specifically delineated DHS’s immigration-arrest authority and authorized arrests by warrant without
limitation, any federal-common-law privilege from arrest, even if it existed, would have been
overridden by the congressional scheme. See, e.g., Am. Elec. Power Co., 564 U.S. at 424.
     3. Courthouse Arrests Do Not Raise Constitutional Concerns.
        Plaintiffs argue that ICE’s statutory arrest authority should be interpreted in a way that avoids
constitutional concerns. But the canon of constitutional avoidance comes into play only when a statute
is ambiguous. Jennings v. Rodriguez, 138 S. Ct. 830, 842 (2018). Sections 1226(a) and 1357(a)(2)
unambiguously authorize ICE to arrest aliens without any limitation relevant here, so it does not apply.
Even if § 1226(a) or 1357(a)(2) were ambiguous, courthouse arrests do not raise the concerns Plaintiffs
allege under the Tenth Amendment or the right of access to the courts. Mot. 14-17.
        Tenth Amendment. Plaintiffs vaguely assert that the ICE Directive cannot “commandeer the
state criminal justice and judiciary systems,” Compl. ¶ 115; see Mot. 16. Under the Tenth Amendment,
“the Federal Government may not compel the States to implement, by legislation or executive action,
federal regulatory programs.” Printz v. United States, 521 U.S. 898, 925 (1997). Put another way, the
Tenth Amendment prohibits the federal government from “commandeering” state executive or
legislative actors. Id. The ICE Directive does not implicate the Tenth Amendment because it does not
command or compel state actors to take any action at all. Massachusetts “courthouses are public
spaces that are open to all persons,” including “DHS employees.” Mass. Executive Office of the Trial
Court, Policy and Procedures Regarding Courthouse Interactions with the Department of Homeland
Security (Nov. 8, 2017). ICE officers can freely enter State courthouses without the consent or
cooperation of State actors. ICE courthouse arrests do not require any action by state officers and
nothing in the Directive compels employees of the state criminal justice or judiciary systems to take
action or refrain from taking action at all. So the Directive raises no Tenth Amendment issues.11 See
Murphy v. NCAA, 138 S.Ct. 1461, 1482 (May 14, 2018).

11
  Even were that not so, “[w]hen the state judiciary enforces federal law … as the Supremacy Clause
requires it to do … [t]here is no ‘commandeering’ of the State’s resources where the State is asked to
do no more than enforce federal law.” Alden v. Maine, 527 U.S. 706, 801 n.34 (1999).
                                                   18
          Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 20 of 23




        Right of Access to the Courts. The right of access to the courts prohibits “systemic official action
[that] frustrates a plaintiff or plaintiff class in preparing and filing suits.” Christopher v. Harbury, 536
U.S. 403, 413 (2002). Although the Constitution guarantees the right “to bring to court a grievance,”
the Supreme Court has explicitly disclaimed the existence of a constitutional right “to litigate effectively
once in court.” Lewis v. Casey, 518 U.S. 343, 354 (1996) (emphasis in original).
        The Collaborative alleges that the Directive violates its members’ right of access because the
Directive “forc[es] noncitizens potentially subject to removal to risk civil arrest to access the courts.”
Compl. ¶ 121. But the possibility that an unlawful alien will be arrested in a state courthouse does not
limit his ability to prepare or file a lawsuit. Notwithstanding the Directive, an unlawful alien is free “to
bring to court a grievance,” which is the only process that the right of access guarantees. Lewis, 518
U.S. at 354. And to the extent that the Directive discourages aliens from attending court proceedings,
that effect is irrelevant to the constitutional inquiry, given that litigants lack any right to litigate
effectively once in court. Id. Indeed, the Collaborative seeks to extend the right of access beyond its
limited scope. If Plaintiffs’ theory was correct, any federal law authorizing criminal or civil enforcement
would be unconstitutional because each such law creates a disincentive for some subset of the
populace to attend court proceedings. Because the Directive does not prevent unlawful aliens from
preparing or filing grievances, it does not implicate the right of access to the courts.
D.      The Other Preliminary-Injunction Factors Weigh in Defendants’ Favor.
        Plaintiffs also cannot show that they are “likely to suffer irreparable harm in the absence of
preliminary relief,” that the “balance of equities” tips in their favor, or than an injunction is “in the
public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Plaintiffs allege that they
would suffer “financial harm” and “ha[ve] to divert significant resources responding to [the]
Directive.” Mot. 17–18. But these alleged harms pale in comparison to the harms that the public and
the federal government would suffer if ICE was unable to arrest fugitive aliens at the one place at
which it can reliably find them in Massachusetts. See ICE, FAQ on Sensitive Locations and Courthouse
Arrests, ECF No. 1-3 The federal government and the public have a strong interest in “law
enforcement and public safety,” Maryland v. King, 133 S. Ct. 1, 3 (2012) (Roberts, C.J., in chambers);
see Nken v. Holder, 556 U.S. 418, 435 (2009), and “it must weigh heavily in the balance that control over

                                                     19
          Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 21 of 23




matters of immigration is a sovereign prerogative,” Landon v. Plasencia, 459 U.S. 21, 34 (1982). Whereas
Plaintiffs’ alleged “money, time and energy” harms carry little weight, Sampson v. Murray, 415 U.S. 61,
90 (1974), the government and the public have a “pressing” interest in the enforcement of federal law.
United States v. Ven-Fuel, Inc., 758 F.2d 741, 761 (1st Cir. 1985), especially when Plaintiffs themselves
are not the subject of the immigration enforcement they seek to thwart.
E.      Plaintiffs Seek an Overbroad Injunction.
        Even if Plaintiffs were likely to satisfy the preliminary injunctive factors, they would not be
entitled to injunctive relief, given that they have only moved for an injunction on their APA claim.
The normal remedy in an APA case is to “set aside” the agency action. But Plaintiffs ask for much
more: an injunction preventing ICE from “arresting individuals attending court on official business.”
That is far beyond any permissible relief where they only seek relief based on their APA claim. And
even were Plaintiffs somehow entitled to declaratory and injunctive relief, they would not entitled to
an order enjoining the Directive of ICE arrest authority in full. Under Article III, “[a] plaintiff’s remedy
must be tailored to redress the plaintiff’s particular injury.” Gill v. Whitford, 138 S. Ct. 1916, 1934
(2018). Thus, even if Plaintiffs could seek relief on behalf of third parties or the tangential effects on
Plaintiffs of ICE actions towards those parties, any relief must be tailored to remedying the Plaintiffs’
putative harms in cases before the state courts in Middlesex and Suffolk Counties, and must be limited
to specific aliens who seek to avail themselves of the privilege. See, e.g., Langlois v. Abington Housing
Authority, 207 F.3d 43, 49 (1st Cir. 2000); see City & Cty. of San Francisco v. Trump, 897 F.3d 1225, 1244–
45 (9th Cir. 2018) (reversing nationwide injunction where plaintiffs’ “tendered evidence [was] limited
to the effect of the” challenged conduct on them alone). Anything more violates the principle that an
injunction should “be no more burdensome to the defendant than necessary to provide complete
relief to the plaintiffs.” Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994).
                                              CONCLUSION
        For these reasons, this Court should deny Plaintiffs’ motion for preliminary injunction.

//

//



                                                     20
         Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 22 of 23



Dated: May 13, 2019                               Respectfully submitted,

JOSEPH H. HUNT                                    ANDREW E. LELLING
Assistant Attorney General                        United States Attorney
Civil Division
                                                  /s/ Rayford A. Farquhar
WILLIAM C. PEACHEY                                RAYFORD A. FARQUHAR
Director, Office of Immigration Litigation        BBO No. 560350
District Court Section                            Assistant U.S. Attorney
                                                  U.S. Attorney’s Office
EREZ REUVENI                                      1 Courthouse Way, Suite 9200
Assistant Director                                Boston, MA 02210
                                                  (617) 748-3100
FRANCESCA GENOVA                                  rayford.farquhar@usdoj.gov
JULIAN KURZ
Trial Attorneys




                                             21
         Case 1:19-cv-11003-IT Document 28 Filed 05/13/19 Page 23 of 23



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I electronically transmitted the foregoing document to

the Clerk’s Office using the U.S. District Court for the District of Massachusetts’ Electronic

Document Filing System (ECF), which will serve a copy of this document upon all counsel of record.



                                              By: /s/ Rayford A. Farquhar
                                                 RAYFORD A. FARQUHAR




                                                22
